Appeal by the employer and insurance carrier from a decision and award of the Workmen’s Compensation Board. On March 10,1951, while the claimant, a caretaker in the employ of the appellant church, *614was carrying a box of tools and equipment, he stumbled and dropped the box against his left leg. The injury to his leg did not appear to be serious and the claimant treated it himself in the expectation that “it was going to heal up”. Instead, it became progressively worse but he still did not seek any medical attention. On October 10, 1951, the claimant informed the pastor of the church of the injury but nothing was done or suggested at that time by the employer. Then, in November, 1951, when the claimant requested a vacation on the ground that he felt “ tired ”, he was asked to undergo a physical examination and, upon that examination, it was found that an ulcerous condition had developed at the site of the injury and the claimant was sent to a hospital for treatment of his leg. The board excused the failure to give notice of the injury within thirty days as required by section 18 of the Workmen’s Compensation Law on the ground that “the employer was not prejudiced by the failure”. We cannot say as a matter of law that the board was not justified in this conclusion. Since the employer took no steps to provide medical treatment when it was informed of the accident in October, the board was justified in concluding that no medical treatment would have been provided if earlier notice had been given when the condition appeared to be much less serious. Therefore, even though the delay in obtaining medical treatment undoubtedly aggravated the condition of the leg, it was permissible for the board to find that the employer had not been prejudiced by the claimant’s failure to give it earlier notice of the injury. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present—■ Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.